Title: To Thomas Jefferson from Elias Boudinot, 10 August 1802
From: Boudinot, Elias
To: Jefferson, Thomas


          
            Dear Sir
            Rosehill August 10. 1802
          
          Knowing your fondness for Agriculture, and every thing connected with it, tho’ in a collateral respect, I take the liberty of troubling you, amidst the arduous affairs of government, with the following fact—If it is new to you, your curiosity will be gratified; if not, the information you will be able to give me, as to the native soil of this production, will lay me under peculiar obligations—
          In the fall of 1800, I was presented, at second hand, with a few quarts of an extraordinary wheat, from a distant Country; but from whom it came or from what country, have wholly slipped my Memory.
          At seed time, when cleaning it for sowing, I discovered four uncommon grains, which I was wholly unacquainted with, the legs & beard (which I afterwards found belonged to them) being entirely broken off by the friction with the wheat—I put them up carefully till the spring, and then planted them in a good soil—At Harvest, they turned out to be a species of Oats of a peculiar Nature—When ripe, I was collecting them from the Straw by hand—Having picked 14 or 15 I laid them on the grass, till I gathered more; but in 10 minutes they disappeared, and could not be found—I gathered a number more & put them in the center of a Salver with a perforated rim, and carefully placed it over night, where it could not be disturbed—The next morning, I found every grain at the rim of the Salver, with its head thro’ the holes of the Rim—I then dipped one in Water, and laid it on paper, when it not only plainly discovered a power of locomotion, but sprang about half an Inch. On trying others I was convinced that providence had endued them with this power to propagate themselves. On carefully examining them with a magnifying Glass, there appeared a spiral line round the upper part of the leg, which I presume is the cause of their motion—I have called them, animated Oats, for indeed they are the nearest line between Vegetation and animation, that I know of.
          Many Gentlemen, both natives & Foreigners, have seen them during the past year, but no one could inform me of their native Country.
          This last spring, I sowed more of them, and have just gathered a new crop. They are so great a curiosity to me & my acquaintances, that I have ventured to trouble you, with a small Box containing a few of them for your examination—If I should be mistaken and they should not be new to you, I hope you will charge it to my ignorance of natural history, and excuse the liberty I have taken, from a desire of gratifying your love of Agriculture—
          By taking one of them by the end of his long legs, and dipping him under water about the second of a minute, and laying it on a sheet of Paper, you will soon percieve its operation—They should be carefully dryed in the Sun, or Air—and when whet again they will repeat the Motion—Some of them may fail, on account of their not being thoroughly ripe—They are most brisk in damp weather—
          I have the honor to be with great respect D Sir Your obedt Hble Servt
          
            Elias Boudinot
          
        